Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Response to Arguments
With regard to the 112(a) and 112(b) rejections, applicants’ amendments have overcome the rejections.
With regard to the 102 rejection of Fang, applicants’ amendments have overcome the 102 rejection. 
Applicant’s arguments with respect to the 102 rejection of Fang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 04/21/2021 with respect to the 102 rejection of Garrison, 103 rejection of Davis2 and Fang, and the 103 rejection of Singh in view of Snow have been fully considered but they are not persuasive. 
With regard to the 102 rejection of Garrison, applicant argues that Garrison doesn’t disclose the seal member defining a plurality of helical grooves facing radially outward. The applicant has not provided any reason for this allegation and conclusory statement. The examiner respectfully disagrees because Garrison discloses this limitation in Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, and 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Also see 53 in Fig. 7a/b, 8a/b, 9a/b. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e similar to those explained as examples above on the seal members 5 in these figures. See also [0096], and [101]. Comparing Fig. 4a of Garrison with Fig. 2 or 3 of applicant, it is clear that the features are identical. 
With regard to the 103 rejection of Davis2 and Fang, applicant is misrepresenting the rejection as it is attacking the individual references rather than the combination. Applicant has not argues why the combination is improper. 
With regard to the 103 rejection of Singh in view of Snow, applicant argues that it doesn’t disclose the seal member defining a plurality of helical grooves facing radially outward, because the spaces between element 28 do not face "radially outward" as claimed and Snow fails to resolve this deficiency. The examiner respectfully disagrees because applicant is misrepresenting the rejection as it is attacking the individual .

Claim Objections
Claim 18 is objected to because of the following informalities:  Remove “at least partially” to match the other claims and applicant’s remarks.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation with regard to the 5-45 degree angle is repeated in claim 21 and should be deleted as it is already recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garrison (US 2013/0241153).
With regard to claim 1, Garrison discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (32) defining a longitudinal axis; a bearing housing (Fig. 1) extending along the longitudinal axis to define a bearing compartment (3), the bearing housing including a first seal land (Fig. 1) defined along an inner diameter of the bearing housing relative to the longitudinal axis; a seal carrier (Fig. 1) fixedly attached to a radially outer periphery of the shaft relative to the longitudinal axis (Fig. 1); and a seal member (5) extending radially outwardly from the seal carrier relative to the longitudinal axis, the seal member defining a plurality of helical grooves (Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e) facing radially outward relative to the longitudinal axis to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, and 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Also see 53 in Fig. 7a/b, 8a/b, 9a/b. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e similar to those explained as examples above on the seal members 5 in these figures. See also [0096], and [101]), 

With regard to claim 2, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body relative to the longitudinal axis with the radial face facing radially outward relative to the longitudinal axis and the plurality of helical teeth are radially aligned with a bearing (Fig. 1, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 3, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face relative to the longitudinal axis, and each one of the helical grooves extends in the axial direction relative to the longitudinal axis along the outer diameter of the seal body 

With regard to claim 11, Garrison discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (32) that extends along an engine longitudinal axis (fan, compressor, and turbine are inherent in a turbine engine. See also [0078]); and a bearing assembly comprising a bearing housing (Fig. 1) extending along the engine longitudinal axis to define a bearing compartment (3), the bearing housing defining a first seal land (Fig. 1); a bearing in the bearing compartment that supports the shaft; and a seal assembly comprising a seal carrier fixedly attached to the shaft; and a seal member (5) extending radially outward from the seal carrier relative to the longitudinal axis, the seal member defining a plurality of helical grooves (Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e) facing radially outward relative to the longitudinal axis to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the engine longitudinal axis (Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, and 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Also see 53 in Fig. 7a/b, 8a/b, 9a/b. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e similar to those explained as examples above on the seal members 5 in these figures. See also [0096], and [101]), wherein the major 

With regard to claim 12, Garrison discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis ([0037], [0078]).

With regard to claim 13, Garrison discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body relative to the engine longitudinal axis with each of the helical teeth are radially aligned with the bearing (Fig. 1, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 17, Garrison discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 1); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (Fig. 1), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow ([0078]); and wherein the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves, the plurality of helical grooves is located about an outer diameter of the seal member relative to the longitudinal axis to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Compare Fig. 1, 2 of Garrison with Fig. 2, 3 of applicant for corresponding elements. For example, with regard to Fig. 4b, see the teeth and grooves (follow arrow 42, and 49, in Fig. 4b, also shown in Fig. 4a) on the seal member 5. Also see 53 in Fig. 7a/b, 8a/b, 9a/b. Similar seal members and teeth/grooves are also shown in the rest of the cited figures 5b, 6b, 7b, 8b, 9b, 10a, 11b-e similar to those explained as examples above on the seal members 5 in these figures. See also [0096], and [101]), and the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (see [107] disclosing all oblique angles which includes 5-45 degrees. Moreover, it discloses “The value of a baffle angle 47 may be greater than, less than, or equal to the value of a groove angle 52”, hence, for any given value to angle 52, angle 47 covers all angles greater than, less than, or equal to it, which is any 

With regard to claim 18, Garrison discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft, the seal member is mounted to the shaft, and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing (Fig. 1, 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang in view of Snow et al. (US 2017/0159493), referred to hereafter as Snow.
With regard to claim 1, Fang discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (18) defining a longitudinal axis; a bearing housing (see the housing surrounding bearing 32 in Fig. 2) extending along the longitudinal axis to define a bearing compartment (70), the bearing housing including a first seal land (40) defined along an inner diameter of the bearing housing; a seal carrier (54) fixedly attached to an outer periphery of the shaft (Fig. 2); and a seal member (64) extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (76, Fig. 3-6, [0021]) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a 
However, Snow, which is in the same field of endeavor of gas turbine engines, teaches several bearing compartment sealing members and teaches that the sealing members and grooves can be on radially inward or outward, as Fig. 2-4 show several sealing members and grooves that are inward and some that are outward. Seal 108 by itself has both types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and switch the direction of the projection of grooves by flipping the two arms 40 and 54 so 40 would be on top, instead of being under, to obtain the predictable results of sealing as both arrangements would perform equally with regard to sealing.

With regard to claim 2, the combination of Fang and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an 

With regard to claim 3, the combination of Fang and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face relative to the longitudinal axis, and each one of the helical grooves extends in the axial direction relative to the longitudinal axis along the outer diameter of the seal body from the first vertical face to the second vertical face (Fang, Fig. 3-6).

With regard to claim 6, the combination of Fang and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending radially outward from the seal carrier relative to the longitudinal axis to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Fang, 60, Fig. 2, [0018]).

With regard to claim 7, the combination of Fang and Snow discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (Fig. 2).

With regard to claim 8, the combination of Fang and Snow discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (Fang, Fig. 2, they are integral in the final structure shown in Fig. 2).

With regard to claim 11, Fang discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (18) that extends along an engine longitudinal axis (Fig. 1, [0015]); and a bearing assembly comprising a bearing housing (Fig. 2) extending along the engine longitudinal axis to define a bearing compartment, the bearing housing defining a first seal land (40); a bearing in the bearing compartment that supports the shaft; and a seal assembly comprising a seal carrier fixedly attached to the shaft; and a seal member extending outwardly from the seal carrier, the seal member defining a plurality of helical grooves (Fig. 3-6, [0021]) facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the engine longitudinal axis (Fig. 2-6), wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6, [0021]). Fang does not appear to explicitly disclose that the inward and outward directions are relative to the longitudinal axis. In other words, in Fang, the grooves face radially inward relative to the longitudinal axis, as opposed to claim outward.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and switch the direction of the projection of grooves by flipping the two arms 40 and 54 so 40 would be on top, instead of being under, to obtain the predictable results of sealing as both arrangements would perform equally with regard to sealing.

With regard to claim 12, the combination of Fang and Snow discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis (Fang, [0020] discloses that in low engine speed the air pressure is lower, which means at least in not0low engine speed conditions, the air pressure is higher. See also [0021]. Also [0021] discloses the pumping action by “adequate axial driving force to keep air/oil mixture away from the sealing interface 68 at all operating conditions”).

With regard to claim 13, the combination of Fang and Snow discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body relative to the longitudinal axis with each of the helical teeth are radially aligned with the bearing (Fang, Fig. 3-6).

With regard to claim 17, Fang discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 3-6); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (Fig. 3-6), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow ([0020], [0021]); and wherein the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis (Fig. 3-6), wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 3-6, [0021]). Fang does not appear to explicitly disclose that the inward and outward directions are relative to the longitudinal axis. In other words, in Fang, the grooves face radially inward relative to the longitudinal axis, as opposed to claim outward.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and switch the direction of the projection of grooves by flipping the two arms 40 and 54 so 40 would be on top, instead of being under, to obtain the predictable results of sealing as both arrangements would perform equally with regard to sealing.

With regard to claim 18, the combination of Fang and Snow discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft, the seal member is mounted to the shaft, and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing (Fang, Fig. 3-6).



Claims 5, 9, 10, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view , as applied to claim 1, 11, and 17 above, and further in view of (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 5, the combination of Fang and Snow discloses the seal assembly of claim 1 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of the combination of Fang and Snow, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.

With regard to claim 9, the combination of Fang and Snow discloses the seal assembly of claim 7 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the seal member relative to the longitudinal axis to fluidly couple the drain passage and the fluid passage.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of the combination of Fang and Snow, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Fang and Snow and GTEH, which has two seals and the drain added to seal 64, the first port is defined along the bearing compartment, the second 

With regard to claim 10, the combination of Fang and Snow and GTEH discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (GTEH, Fig. 13-23).

With regard to claim 15, the combination of Fang and Snow discloses the gas turbine engine of claim 11 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of the combination of Fang and Snow, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Fang and Snow and GTEH, which has two seals and the drain added to seal 64, the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to claim 19, the combination of Fang and Snow discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose that communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, and the drain passage defining a passage axis having a projection that intersects the seal member.
nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of the combination of Fang and Snow, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final method of the combination of Fang and Snow and GTEH, which has two seals and the drain added to seal 64, the combination discloses communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing, and the drain passage defining a passage axis having a projection that intersects the seal member.

With regard to claim 21, the combination of Fang and Snow discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary 
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member 64 of the combination of Fang and Snow, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view of Snow et al. (US 2017/0159493), referred to hereafter as Snow, as applied to claim 13 above, and further in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 14, the combination of Fang and Snow discloses the gas turbine engine of claim 13 (as set forth above), but doesn’t appear to explicitly disclose that the seal assembly includes first and second knife edge seals that extend radially outward from the seal carrier relative to the longitudinal axis to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to the combination of Fang and Sow, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to the combination of Fang and Snow, in the combination of Fang and Davis, the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2010/0027926), referred to hereafter as Fang, in view of Snow et al. (US 2017/0159493), referred to hereafter as Snow and (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH, as applied to claims 15 and 19 above, and further in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 16, the combination of Fang and Snow and GTEH discloses the gas turbine engine of claim 15 (as set forth above), but does not appear to explicitly disclose first and second knife edge seals extend radially outward from the seal carrier relative to the longitudinal axis to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals; and wherein the seal member and the first and second knife edge seals are integrally formed with the seal carrier.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known 

With regard to claim 20, the combination of Fang, Snow, and GTEH discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending radially outward from a seal carrier relative to the longitudinal axis, the seal carrier fixedly attached to a radially outer periphery of the shaft relative to the longitudinal axis.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
.
--------------------------------------------------------------------------------------------------------------------
Claims 5, 9, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 5, Garrison discloses the seal assembly of claim 1 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.

With regard to claim 9, Garrison discloses the seal assembly of claim 7 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the seal member relative to the longitudinal axis to fluidly couple the drain passage and the fluid passage.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Garrison and GTEH, which has two seals and the drain added to the seal member, the first port is defined along the bearing compartment, the second port is defined along the inner diameter of the bearing housing at a position axially between the at least one secondary seal and the seal member to fluidly couple the drain passage and the fluid passage.

With regard to claim 10, the combination of Garrison and GTEH discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (GTEH, Fig. 13-23).

With regard to claim 15, Garrison discloses the gas turbine engine of claim 11 (as set forth above), but does not appear to explicitly disclose that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, the inner diameter defining the first 
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final structure of the combination of Garrison and GTEH, which has two seals and the drain added to the seal member, the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to claim 19, Garrison discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose that communicating lubricant from the fluid passage to a drain passage, the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, and the drain passage defining a passage axis having a projection that intersects the seal member.
However, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield predictable results of sealing the bearing housing. Furthermore, this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability. After the combination is made, in the final method of the combination of Garrison and GTEH, which has two seals and the drain added to the seal member, the combination discloses communicating lubricant from the fluid passage to a drain passage, the drain .


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Fang et al. (US 2009/0133581), referred to hereafter as Fang2. 
With regard to claim 6, Garrison discloses the gas turbine engine of claim 1 (as set forth above), but doesn’t appear to explicitly disclose at least one secondary seal extending radially outward from the seal carrier relative to the longitudinal axis to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing.
However, Fang2, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement with a sealing member and seal carrier and further teaches one secondary seal extending outwardly from the seal carrier to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Fig. 2, see where 546 is pointing to and the other seal to its right). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding a second sealing relationship with a second seal land defined 

With regard to claim 7, the combination of Garrison and Fang2 discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (See rejection of claim 6 above).

With regard to claim 8, the combination of Garrison and Fang2 discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (they are integral in the final structure).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 14, Garrison discloses the gas turbine engine of claim 13 (as set forth above), but doesn’t appear to explicitly disclose that the seal assembly includes first and second knife edge seals that extend radially outward from the seal 
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison, in the combination of Garrison and Davis, the seal assembly includes first and second knife edge seals that extend outwardly from the seal carrier to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH, as applied to claims 15 and 19 above, and further in view of Davis et al. (US 2009/0100545), referred to hereafter as Davis.
With regard to claim 16, the combination of Garrison and GTEH discloses the gas turbine engine of claim 15 (as set forth above), but does not appear to explicitly disclose first and second knife edge seals extend radially outward from the seal carrier 
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison and GTEH, the combination of Garrison and GTEH and Davis discloses first and second knife edge seals extending outwardly from the seal carrier to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals; and wherein the seal member and the first and second knife edge seals are integrally formed with the seal carrier.

With regard to claim 20, the combination of Garrison and GTEH discloses the method of claim 18 (as set forth above), but does not appear to explicitly disclose the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending radially outward from a seal carrier relative to the longitudinal axis, the seal carrier fixedly attached to a radially outer periphery of the shaft relative to the longitudinal axis.
However, Davis, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement where there are two knife seals in combination with another set of seals ([0022], Fig. 3, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding the two knife seals of Davis to Garrison and GTEH, to yield predictable results of sealing the bearing compartment. After this combination and adding the knife seals of Davis to Garrison and GTEH, the combination of Garrison and GTEH and Davis discloses the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal, the seal member and the at least one knife edge seal extending outwardly from a seal carrier, the seal carrier fixedly attached to an outer periphery of the shaft.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 2013/0241153), in view of Fang et al. (US 2009/0133581), referred to hereafter as Fang2, and (NPL “Gas Turbine Engineering Handbook”, ISBN 0-88415-732-6, 2nd Edition, 2002), referred to hereafter as GTEH.
With regard to claim 21, Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. see [107] disclosing all oblique angles which includes 5-45 degrees. Moreover, it discloses “The value of a baffle angle 47 may be greater than, less than, or equal to the value of a groove angle 52”, hence, for any given value to angle 52, angle 47 covers all angles greater than, less than, or equal to it, which is any angle greater than zero and less than 90 degree. Also see [0107] disclosing an infinite combination of values, which discloses all possible oblique angles), but doesn’t appear to explicitly disclose at least one secondary seal extending radially outward from the seal carrier relative to the longitudinal axis to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing, and that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to the secondary seal, Fang2, which is in the same field of endeavor of seals in gas turbine engines, teaches a sealing arrangement with a sealing member 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely adding a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing next to the existing sealing member on the high air pressure side, to yield predictable results of sealing the bearing compartment. 

With regard to drain passage, GTEH, which is in the same field of endeavor of gas turbines, teaches a shaft bearing seal (Fig. 13-23) and teaches that the leakage of the seal can be minimized by using grooves in the flow path (page 488, 2nd paragraph from the bottom. See also Fig. 13-21.b). GTEH further teaches that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Fig. 13-23). GTEH further teaches that this arrangement is extremely simple, the clearance around the shaft are ample, and has high reliability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the drain of GTEH with the seal member of Garrison, to yield .
--------------------------------------------------------------------------------------------------------------------
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 4,406,459), referred to hereafter as Davis2 in view of Garrison (US 2013/0241153).
With regard to claim 1, Davis2 discloses a seal assembly for a gas turbine engine comprising: a rotatable shaft (2) defining a longitudinal axis (Fig. 1); a bearing housing extending along the longitudinal axis to define a bearing compartment (60, Fig. 1), the bearing housing including a first seal land (Fig. 1) defined along an inner diameter of the bearing housing; a seal carrier (28) fixedly attached to an outer periphery of the shaft; and a seal member (30) extending outwardly from the seal carrier (Fig. 1), but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis, wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees.
However, Garrison, which is in the same field of endeavor of sealing assemblies in gas turbine engines, teaches a gas turbine engine bearing compartment being sealed with two sealing assemblies in series (Fig. 1, 2, 7a, 8a, 9a), one of which is a seal member (5) that defines a plurality of helical grooves facing radially outward to establish 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the sealing of Garrison in series with seal 30 of the seal assembly of Davis2, for example in the area shown in the annotated Fig. 1, 3 of Davis2, in order to realize the many benefits taught by Garrison above, as both references and the claimed invention are directed to sealing bearing compartments in gas turbine engines. Such a modification will have the predictable results of providing a 

    PNG
    media_image1.png
    717
    586
    media_image1.png
    Greyscale

Annotated Fig. 1, 3 of Davis2

With regard to claim 2, the combination of Davis2 and Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body including a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body relative to the longitudinal axis with the radial face facing radially outward relative to the longitudinal axis and the plurality of helical teeth are radially aligned with a bearing (Garrison, Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 3, the combination of Davis2 and Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the seal member includes a seal body having a first vertical face and a second vertical face axially spaced apart from the first vertical face relative to the longitudinal axis, and each one of the helical grooves extends in the axial direction relative to the longitudinal axis along the outer diameter of the seal body from the first vertical face to the second vertical face (Garrison, Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e. See also Davis2, Fig. 1, 3).

With regard to claim 5, the combination of Davis2 and Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses that the bearing housing defines a drain passage having a drain port defined along the bearing compartment, and the drain passage defines a passage axis having a projection that intersects the seal member (Davis2, see annotated Fig. 1, 3).

With regard to claim 6, the combination of Davis2 and Garrison discloses the seal assembly of claim 1 (as set forth above), and further discloses at least one secondary seal extending radially outward from the seal carrier relative to the longitudinal axis to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Davis2, 30).

With regard to claim 7, the combination of Davis2 and Garrison discloses the seal assembly of claim 6 (as set forth above), and further discloses that the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the at least one secondary seal (Davis2, annotated Fig. 1, 3. See also the rejection of claim 1 above).

With regard to claim 8, the combination of Davis2 and Garrison discloses the seal assembly of claim 7 (as set forth above), and further discloses that the seal member and the at least secondary seal are integrally formed with the seal carrier (Davis2, annotated Fig. 1, 3, they are integral in the final structure).

With regard to claim 9, the combination of Davis2 and Garrison discloses the seal assembly of claim 7 (as set forth above), and further discloses that the bearing housing defines a drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along the inner diameter of the bearing housing at a position axially between the at least one secondary 

With regard to claim 10, the combination of Davis2 and Garrison discloses the seal assembly of claim 9 (as set forth above), and further discloses that the drain passage defines a passage axis that is sloped towards the seal member (Davis2, annotated Fig. 1, 3).

With regard to claim 11, Garrison discloses a gas turbine engine comprising: a fan section including a plurality of fan blades; a compressor section; a turbine section driving at least one of the fan section and the compressor section through a rotatable shaft (2) that extends along an engine longitudinal axis (Fig. 1, fan, compressor, and turbine are inherent in a turbine engine. See also Col. 2; lines 7-11); and a bearing assembly comprising a bearing housing (Fig. 1) extending along the engine longitudinal axis to define a bearing compartment (60), the bearing housing defining a first seal land (Fig. 1); a bearing in the bearing compartment that supports the shaft (Fig. 1); and a seal assembly comprising a seal carrier fixedly attached to the shaft (Fig. 1); and a seal member (30) extending outwardly from the seal carrier (Fig. 1), but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis, wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction 
However, Garrison, which is in the same field of endeavor of sealing assemblies in gas turbine engines, teaches a gas turbine engine bearing compartment being sealed with two sealing assemblies in series (Fig. 1, 2, 7a, 8a, 9a), one of which is a seal member (5) that defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis, wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (see [107] disclosing all oblique angles which includes 5-45 degrees. Moreover, it discloses “The value of a baffle angle 47 may be greater than, less than, or equal to the value of a groove angle 52”, hence, for any given value to angle 52, angle 47 covers all angles greater than, less than, or equal to it, which is any angle greater than zero and less than 90 degree. Also see [0107] disclosing an infinite combination of values, which discloses all possible oblique angles). Garrison further teaches that with this sealing assembly, oil will be driven by centrifugal force and teaches that the grooves and threads are angled so as to pump air and/or lubricant back into the sump side ([0075]), hence teaching that angled helical grooves create the effect of pumping air and/or lubricant back into the sump side. Garrison further teaches this pumping effect by teaching that fluid enters the inclined grooves 49 after which it is pushed or pumped along by rotation of the sealing member 5 ([0104]).


With regard to claim 12, the combination of Davis2 and Garrison discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that a wall of the bearing housing bounds a plenum, the plenum being fluidly coupled to a fluid source, and the helical grooves fluidly connect the plenum with the bearing compartment for conveying fluid from the plenum to the bearing compartment when the seal carrier rotates about the engine longitudinal axis (See Davis2, Col.2; lines 65-68, and see Garrison, [0075] and [0104] disclosing the pumping action).

With regard to claim 13, the combination of Davis2 and Garrison discloses the gas turbine engine of claim 12 (as set forth above), and further discloses that the seal member includes a seal body defining a plurality of helical teeth that are interdigitated with the plurality of helical grooves, and each of the helical teeth has a radial face defining an outer diameter of the seal body relative to the longitudinal axis with each of the helical teeth are radially aligned with the bearing (Garrison, Fig. 4b, 5b, 6b, 7b, 8b, 9b, 10a, 11b-e).

With regard to claim 14, the combination of Davis2 and Garrison discloses the gas turbine engine of claim 13 (as set forth above), and further discloses that the seal assembly includes first and second knife edge seals (Davis2, 30) that extend radially outward from the seal carrier relative to the longitudinal axis to establish second and third sealing relationships with second and third seal lands defined by the bearing housing.

With regard to claim 15, the combination of Davis2 and Garrison discloses the gas turbine engine of claim 11 (as set forth above), and further discloses that the bearing housing defines a drain passage (Davis2, see annotated Fig. 1, 3) extending between first and second ports, the first port defined along the bearing compartment, and the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, the inner diameter defining the first seal land, and the drain passage defines a passage axis having a projection that intersects the seal member.

With regard to claim 16, the combination of Davis2 and Garrison discloses the gas turbine engine of claim 15 (as set forth above), and further discloses first and second knife edge seals (Davis2, 30) extend radially outward from the seal carrier relative to the longitudinal axis to establish first and second sealing relationships with second and third seal lands defined along the inner diameter of the bearing housing; wherein the seal member establishes the first sealing relationship along a fluid passage at a position between the bearing compartment and the first and second knife edge seals, and the second port is defined along the fluid passage between the seal member and the first and second knife edge seals (see annotated Fig. 1, 3 of Davis 2 in conjunction with the rejection of claim 11); and wherein the seal member and the first and second knife edge seals are integrally formed with the seal carrier (Davis2, annotated Fig. 1, 3, they are integral in the final structure).

With regard to claim 17, Davis2 discloses a method of sealing for a gas turbine engine comprising: rotating a seal member relative to a bearing housing to establish a first sealing relationship along a fluid passage (Fig. 1); wherein the bearing housing extends along a longitudinal axis to define a bearing compartment (60), the fluid passage interconnecting the bearing compartment and a plenum, the plenum fluidly coupled to a fluid source that conveys pressurized airflow (Davis2, Col.2; lines 65-68); but doesn’t appear to explicitly disclose that the seal member defines a plurality of helical teeth that are interdigitated with a plurality of helical grooves about an outer diameter of the seal member to establish the first sealing relationship in response to the rotating, and each one of the helical grooves extends in a direction having a major 
However, Garrison, which is in the same field of endeavor of sealing assemblies in gas turbine engines, teaches a gas turbine engine bearing compartment being sealed with two sealing assemblies in series (Fig. 1, 2, 7a, 8a, 9a), one of which is a seal member (5) that defines a plurality of helical grooves facing radially outward to establish a first sealing relationship with the first seal land, and each one of the helical grooves extends in a direction having a major component extending in an axial direction relative to the longitudinal axis, wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative to the longitudinal axis, and the helix angle is between 5 degrees and 45 degrees (see [107] disclosing all oblique angles which includes 5-45 degrees. Moreover, it discloses “The value of a baffle angle 47 may be greater than, less than, or equal to the value of a groove angle 52”, hence, for any given value to angle 52, angle 47 covers all angles greater than, less than, or equal to it, which is any angle greater than zero and less than 90 degree. Also see [0107] disclosing an infinite combination of values, which discloses all possible oblique angles). Garrison further teaches that with this sealing assembly, oil will be driven by centrifugal force and teaches that the grooves and threads are angled so as to pump air and/or lubricant back into the sump side ([0075]), hence teaching that angled helical grooves create the effect of pumping air and/or lubricant back into the sump side. Garrison further teaches this pumping effect by teaching that fluid enters the inclined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the sealing of Garrison in series with seal 30 of the seal assembly of Davis2, for example in the area shown in the annotated Fig. 1, 3 of Davis2, in order to realize the many benefits taught by Garrison above, as both references and the claimed invention are directed to sealing bearing compartments in gas turbine engines. Such a modification will have the predictable results of providing a sealing and has a reasonable expectation of success as demonstrated by Garrison. Although the sealing of Garrison can be added to other locations in the structure of Davis2, the reason that the person of ordinary skill would prefer to add it in the location shown in the annotated Fig. 1, 3 of Davis2, is that the shown location has a smaller gap compare to other locations on 28 and sealing a smaller gap is certainly easier, lighter, and more economical than sealing a wider gap. Furthermore, its close proximity to the drain line of Davis2 coupled with the reverse pumping effect that the sealing of Garrison provides, pushes the leaked oil back and in the compartment from the drain.

With regard to claim 18, the combination of Davis2 and Garrison discloses the method of claim 17 (as set forth above), and further discloses that the bearing compartment includes a bearing that supports a rotatable shaft (Davis2, Fig. 1), the seal member is mounted to the shaft (see rejection of claim 17 above), and the rotating step includes rotating the shaft about the longitudinal axis, the plurality of helical teeth are at least partially radially aligned with the bearing (Davis2, Fig. 1).

With regard to claim 19, the combination of Davis2 and Garrison discloses the method of claim 18 (as set forth above), and further discloses communicating lubricant from the fluid passage to a drain passage (Davis2, annotated Fig. 1, 3), the drain passage extending between first and second ports, the first port defined along the bearing compartment, the second port defined along an inner diameter of the bearing housing relative to the longitudinal axis, and the drain passage defining a passage axis having a projection that intersects the seal member (Davis2, annotated Fig. 1, 3).

With regard to claim 20, the combination of Davis2 and Garrison discloses the method of claim 19 (as set forth above), and further discloses that the rotating step includes establishing a second sealing relationship between the bearing housing and at least one knife edge seal (Davis2, 30), the seal member and the at least one knife edge seal extending radially outward from a seal carrier relative to the longitudinal axis, the seal carrier fixedly attached to a radially outer periphery of the shaft relative to the longitudinal axis (Davis2, annotated Fig. 1, 3).

With regard to claim 21, the combination of Davis2 and Garrison discloses the method of claim 1 (as set forth above), and further discloses at least one secondary seal extending radially outward from the seal carrier relative to the longitudinal axis to establish a second sealing relationship with a second seal land defined along the inner diameter of the bearing housing (Davis2, 30), wherein the major component of each one of the helical grooves defines a respective helix angle in a downstream direction relative .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             /WOODY A LEE JR/Primary Examiner, Art Unit 3745